DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 7-9 are pending in this application and have been examined on the merits. Claims 6 and 10-11 have not been elected by the applicant. 
Claim 5 has been withdrawn from further consideration due to not applying to the elected species as discussed in the Election/Restriction section below.
Election/Restrictions
Applicant’s election without traverse of species I and claims 1-5 and 7-9 in the reply filed on 10/21/2021 is acknowledged. 
Claims 1-4 and 7-9 are recognized as generic claims, but claim 5 is not considered by the examiner to be either a generic claim or a claim encompassed by Species I. Claim 5 describes a control unit for controlling an upper blower an a movable wind direction changing unit which are not depicted in Figs. 1-6B or described in the detailed description of the first embodiment. It is understood by the examiner that Figs. 1-6B and the detailed description of the first embodiment, which pertain to species I, describe the upper blower having a stationary flange portion in place of the movable wind direction changing unit of other species. For this reason, claim 5 is hereby withdrawn from further consideration and is not being examined on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2019 and 05/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
The terms “”airflow generating unit” should be changed to have broader language, like “airflow generating system”, for clarity. Currently, the “airflow generating unit” appears to contain multiples of itself (since it contains the first and second airflow generating units) which is recursive;
The term “airflow forming unit” in paras. [0009] and [0017] appears to be the same as the “airflow forming device” in the remainder of the specification and should be changed for clarity;
Appropriate correction is required.
Claim Objections
Claims 3-4, and 9 objected to because of the following informalities:
The language “suck air in the vehicle cabin from the upper suction port” in lines 9-10 of claim 3 and lines 2-3 of claim 9 should be changed to “suck air from the vehicle cabin into the upper suction port” to avoid confusion pertaining to the direction of airflow;
The language “suck air in the vehicle cabin from the lower suction port” in the last two lines of claim 3 and the last three lines of claim 9 should be changed to “suck air from the vehicle cabin into the lower suction port” to avoid confusion pertaining to the direction of airflow;
The language “located on a side of a closing position of a door configured to open and close” in claim 4 should be changed to “located adjacent to a side where a door is located, the door configured to open and close”. These suggested changes clarify the positional relationship between the “other lateral side” and the door, and make it clear that the function of opening and closing relates to the door and not the closing position or side;
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “airflow forming unit” in claim 1 is considered a generic modifier which is coupled to the function language of “configured to… form airflows circulating around a seating space of a seat” and there is no additional structure given to the airflow forming unit which is sufficient to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “airflow forming unit” in claim 1 does not appear to have corresponding structure described in the specification as discussed in the 112 Rejections section below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the “airflow forming device” and the “airflow forming unit” appear to be the same in the specification, as described by para. [0009], but the claim language of claim 1 suggests the two terms represent two distinct elements. It is indefinite as to whether the “airflow forming unit” is meant to be the same as the “airflow forming device” or if the “airflow forming unit” is a more specific component of the “airflow forming device”. Further, neither the specification nor the drawings make clear how the “airflow forming unit” differs from the “airflow forming device”. For examination purposes, the “airflow forming unit” is being interpreted to be the same as the “airflow forming device”
Claim limitation “airflow forming unit” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “airflow forming unit” is mentioned in paras. [0009] and [0017] which disclose the “airflow forming unit” including a wind direction changing unit and a control, but none of the described structures relate to the function of “form[ing] airflows circulating around a seating space of a seat” which corresponds to the “airflow forming unit” in claim 1. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-4 and 7-9 are rejected for depending on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent JP S61109816 (referred to as “Japanese Patent A”).
Regarding claim 1, Japanese Patent A discloses a vehicle cabin airflow forming device (system including structures 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11. See Figs. 2-3) comprising an airflow forming unit (system including structures 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11 of Japanese Patent A. See Figs. 2-3 of Japanese Patent A. The airflow forming device of the immediate application is being interpreted to be the same as the airflow forming device as discussed in the 112 Rejections section above) configured to, when the vehicle cabin airflow forming device is operated, form airflows (Fig. 2 discloses airflows being formed from 3 and 11) circulating around a seating space of a seat (see Annotated Fig. 1), the seat being provided inside a vehicle cabin (Figs. 1-2 and Annotated Fig. 1 disclose the seats being within a vehicle cabin), the airflows circulating around the seating space (Annotated Fig. 1 discloses airflows circulating around seating spaces) as viewed from a front side of the seat (see Annotated Fig. 1), and form, as part of the airflows, an ascending airflow (see Annotated Fig. 1) on one lateral side of the seating space (see Annotated Fig. 1), and a descending airflow (see Annotated Fig. 1) on the other lateral side of the seating space (see Annotated Fig. 1). Annotated Fig. 1 can be found in the Annotated Figures section below.
Regarding claim 2, Japanese Patent A discloses the invention of claim 1 and Japanese Patent A further discloses wherein the airflow forming unit includes an airflow generating unit (the unit including structures 3, 4, 5, and 6 and the unit including structures 7, 8, 9, 10, and 11) in a flow path of the airflows (see Figs. 2-3), the airflow generating unit being configured to generate airflows (Figs. 2-3 disclose 3 and 10 being capable of generating airflow) by sucking air in the flow path and blowing the air into the flow path (Fig. 2 discloses air being sucked into and blown out of 3 and Fig. 3 discloses air being sucked into 10 as indicated by B and blown out through 11).
Regarding claim 4, Japanese Patent A discloses the invention of claim 1 and Japanese Patent A further discloses wherein the other lateral side (see Annotated Fig. 1) is located on a side of a closing position of a door (at least Annotated Fig. 1 discloses the lateral side being on the side of a wall that would have a door as one of ordinary skill in the art would know) configured to open and close a door opening for occupant ingress-egress (opening and closing for occupant ingress-egress is an inherent function of doors).
Regarding claim 7, Japanese Patent A discloses the invention claim 1 and Japanese Patent A further discloses wherein: the seat is a single seat (see Annotated Fig. 1); and one of the ascending airflow and the descending airflow (see Annotated Fig. 1) is formed between the seat and another seat adjacent to the seat (at least Fig. 2 and Annotated Fig. 1 disclose an ascending airflow being between two adjacent seats).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent A as applied to claim 2 above, and further in view of patent US 2,526,560 (referred to as Hans).
Regarding claim 3, Japanese Patent A discloses the invention of claim 2 and Japanese Patent A further discloses wherein the airflow generating unit includes a first airflow generating unit (airflow generating unit including structures 3-6 of Japanese Patent A) and a second airflow generating unit (airflow generating unit including structures 7-11 of Japanese Patent A), and the first airflow generating unit includes: an upper suction port (4) that is provided on a vehicle ceiling side (see Fig. 2) and into which air forming the ascending airflow is sucked (Fig. 2 discloses airflow entering 4); an upper blowing port (6) that is provided on the vehicle ceiling side (see Fig. 2) and from which air forming the descending airflow is blown out (Fig. 2 discloses airflow being blown out of 6); and an upper blower (3) configured to suck air in the vehicle cabin from the upper suction port (Fig. 2 discloses air being sucked into 3 from the vehicle cabin from 4) and blow out the air from the upper blowing port (Fig. 2 discloses 3 blowing air out of 6) into the vehicle cabin (Fig. 2 discloses air exiting 6 into the vehicle cabin), and the second airflow generating unit includes: a lower suction port (see Annotated Fig. 2) provided on a vehicle floor side (see Annotated Fig. 2) and into which air forming the descending airflow is sucked (Fig. 3 and Annotated Fig. 2 discloses air being sucked into the lower suctions port as indicated by B); and a lower blowing port (11a) provided on one lateral side of the seating space (Annotated Fig. 1 discloses 11 being located on a lateral side of the seating space of the seats) and from which air forming the ascending airflow is blown out (Fig. 3 discloses 11a airflow indicated by A). Annotated Fig. 2 can be found in the Annotated Figures section below.
Japanese Patent A does not disclose a lower blower configured to suck air in the vehicle cabin from the lower suction port and blow out the air from the lower blowing port into the vehicle cabin.
However Hans does disclose a lower blower (fan 10) configured to suck air in the vehicle cabin (at least Fig. 3 and col. 2, lines 37-50 disclose fan 10 being capable of sucking air out of bus body 1) from the lower suction port (at least Fig. 3 and col. 2, lines 37-50 disclose fan 10 being capable of sucking air into inlet 13) and blow out the air from the lower blowing port (at least Fig. 3 and col. 2, lines 37-50 disclose fan 10 being capable of blowing air from outlet 8) into the vehicle cabin (at least Fig. 3 and col. 2, lines 37-50 disclose fan 10 being capable of blowing into bus body 1).
Japanese Patent A and Hans are considered analogous to the claimed invention because they both are in the field of air conditioning for vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the second airflow generating unit of Japanese Patent A to include the fan of Hans in order to blow some of the heated air into the alleyway of the vehicle (Hans, col. 1, lines 15-25) which would make traversing the alleyway more comfortable for passengers.
Regarding claim 8, the combination of Japanese Patent A and Hans disclose the invention of claim 3 and the combination further discloses wherein the upper suction port (4 of Japanese Patent A) extends in a vehicle front-rear direction (Figs. 1-2 of Japanese Patent A disclose 4 extending in a front-rear direction of the vehicle).
Regarding claim 9, the combination of Japanese Patent A and Hans disclose the invention of claim 8 and the combination further discloses wherein: the upper blower (3 of Japanese Patent A) is configured to suck air in the vehicle cabin (Fig. 2 of Japanese Patent A discloses air being sucked into 3 from the vehicle cabin from 4) from the upper suction port (Fig. 2 of Japanese Patent A discloses 3 blowing air out of 6) and blow out the air from the upper blowing port (Fig. 2 of Japanese Patent A discloses air exiting 6 into the vehicle cabin) toward the lower suction port (Fig. 2 of Japanese Patent A discloses the air exiting 6 being blow towards structures 7-11) in the vehicle cabin (Fig. 2 of Japanese Patent A discloses the air exiting 6 being blown into the vehicle cabin); and the lower blower (fan 10 of Hans) is configured to suck air in the vehicle cabin (at least Fig. 3 and col. 2, lines 37-50 of Hans disclose fan 10 being capable of sucking air out of bus body 1) from the lower suction port (at least Fig. 3 and col. 2, lines 37-50 of Hans disclose fan 10 being capable of sucking air into inlet 13) and blow out the air from the lower blowing port (at least Fig. 3 and col. 2, lines 37-50 of Hans disclose fan 10 being capable of blowing air from outlet 8) toward the upper suction port in the vehicle cabin (Figs. 1-2 and col. 3, lines 35-44 of Hans disclose part of airflow C being blown towards inlet 17 in bus body 1).

Annotated Figures

    PNG
    media_image1.png
    576
    925
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated Fig. 1 is an annotation of Fig. 2 of Japanese Patent A.

    PNG
    media_image2.png
    296
    533
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated Fig. 2 is an annotation of Fig. 3 of Japanese Patent A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,001,905 (Miyazaki) describes rectangular ductwork along the floor and in the ceiling of a vehicle;
US 4,450,755 (Catan) describes a blower that produces an air screen;
US 2005/0282486 (Takeda) describes an air inlet and an air outlet installed at the top of a vehicle seat and at the base of a vehicle seat respectively;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLE N FRIEDMAN/Examiner, Art Unit 3762           

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762